Name: 77/144/EEC: Commission Decision of 22 December 1976 laying down the standard code and rules governing the transcription into a machine-readable form of the data of the surveys of plantations of certain species of fruit trees, and laying down the boundaries of the production areas for these surveys
 Type: Decision_ENTSCHEID
 Subject Matter: agricultural activity;  information technology and data processing;  production;  farming systems;  communications;  cultivation of agricultural land
 Date Published: 1977-02-18

 Avis juridique important|31977D014477/144/EEC: Commission Decision of 22 December 1976 laying down the standard code and rules governing the transcription into a machine-readable form of the data of the surveys of plantations of certain species of fruit trees, and laying down the boundaries of the production areas for these surveys Official Journal L 047 , 18/02/1977 P. 0052 - 0061 Finnish special edition: Chapter 3 Volume 8 P. 0107 Greek special edition: Chapter 03 Volume 33 P. 0108 Swedish special edition: Chapter 3 Volume 8 P. 0107 Spanish special edition: Chapter 03 Volume 11 P. 0225 Portuguese special edition Chapter 03 Volume 11 P. 0225 COMMISSION DECISION of 22 December 1976 laying down the standard code and rules governing the transcription into a machine-readable form of the data of the surveys of plantations of certain species of fruit trees, and laying down the boundaries of the production areas for these surveys (77/144/EEC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Directive 76/625/EEC of 20 July 1976 concerning the statistical surveys to be carried out by the Member States in order to determine the production potential of plantations of certain species of fruit trees, and in particular Article 4 (2) and (4) thereof, Whereas the equipment which the Commission has available for analyzing the results of the surveys of plantations of certain species of fruit trees and the need for its rational use require that the machine-readable forms compatible with the equipment be specified and that a standard format be prescribed for the transcription of the data into a machine-readable form; Whereas within certain production areas homogeneous climatic and agronomic conditions exist which are associated with more or less uniform yields of fruit per hectare ; whereas the use of survey results for each production area improves the accuracy of medium-term estimates of production ; whereas the boundaries of such production areas shall be fixed; Whereas the measures provided for in this Decision are in accordance with the opinion of the Standing Committee for Agricultural Statistics, HAS ADOPTED THIS DECISION: Article 1 The machine-readable forms for submission of the data provided for in Article 2 of Directive 76/625/EEC by those Member States which process their survey information electronically shall be either magnetic tape or 80-column punch cards. Article 2 The standard format, codes and rules governing transcription on to magnetic tape or 80-column punch cards of the data provided for in Article 2 of Directive 76/625/EEC and the administrative procedure governing the transmission of the magnetic tape files to the SOEC shall be as set out in the Annexes hereto. Article 3 The boundaries of the production areas to be adopted shall be as set out in the Annexes hereto. Article 4 This Decision is addressed to the Member States. Done at Brussels, 22 December 1976. For the Commission Guido BRUNNER Member of the Commission (1)OJ No L 218, 11.8.1976, p. 10. ANNEX I Tape and punch-card specification for the delivery to the SOEC of the results of the statistical surveys of plantations of certain species of fruit trees to be carried out in Member States (Directive 76/625/EEC) (GENERAL PROVISIONS) I. The information recorded in accordance with the characteristics referred to in Article 2 of Directive 76/625/EEC is to be delivered to the SOEC in the following form by those Member States which process their survey information electronically: 1. On nine-track magnetic tape 1600 BPI (630 bytes/cm) IBM standard label or no label or 80-column punch cards coded in EBCDIC. 2. The information shall refer to summaries of holdings if the survey is exhaustive (or to raised summaries of holdings if the survey is based on random sampling), and not to individual holdings. 3. The information shall be of fixed record length and shall be recorded in the following FORTRAN format: I1,I2, I1, I3, I1, 10F7.0 (beginning in position 1 - see Annex III). 4. The first five fields of each record shall contain information to permit identification (country, production area, species, variety and density class). The codes for these fields are specified in the detailed provisions and in Annex II. The 10 following fields, each of seven digits, shall contain the information about the area in ares within each of the 10 age classes of the record. The age classes are defined in the detailed provisions. The information shall be entered right justified in each field. 5. In the case of punch cards, each card carries one record (from column 1) ; the rest of the card is to be left blank. 6. In the case of magnetic tape, Member States shall have a choice as to blocking factor ; the SOEC must be informed as to what blocking factor has been used. 7. Member States shall specify on the documents accompanying the transmission, the number of species and the number of varieties within each species. 8. The records shall be sorted according to species, variety, area or territory and density of plantation (where the left to right order of names indicates major to minor sorting). II. The following pages give for the various items of a record: (a) the codes which are to be used; (b) the number of digits required for the item in question; (c) the consecutive numbering of the positions for the various items. >PIC FILE= "T0010494"> >PIC FILE= "T0010495"> ANNEX II >PIC FILE= "T0010496""PIC FILE= "T0010497"> >PIC FILE= "T0010498"> >PIC FILE= "T0010499"> >PIC FILE= "T0010500"> ANNEX IV >PIC FILE= "T0010501">